Review of the European Neighbourhood Policy - Eastern Dimension - Review of the European Neighbourhood Policy - Southern Dimension
The next item is the joint debate on the Commission statements on:
Review of the European Neighbourhood Policy - Eastern Dimension
Review of the European Neighbourhood Policy - Southern Dimension.
Member of the Commission. - Madam President, I am delighted to have this opportunity to have an exchange of views with Parliament on the European Neighbourhood Policy.
In the context of the current events in the Southern Mediterranean, redeveloping this policy could not be more important. In fact, over the past nine months, the Commission has undertaken a review of the policy. I want to take this opportunity to thank Members for their input into the consultation, which took responses from partner countries, EU Member States, academics and civil society groups.
I have read both Mário David's report on the south and Marek Siwiec's report on the east and find them both significant and useful. I am pleased that our thoughts are along the same lines.
You will have noticed that the results of our previous discussions on Neighbourhood Policy are already reflected in the communication on a partnership for democracy and shared prosperity of 8 March. Now, we are preparing for the wider communication on the results of the review, which is due to be published in May. A key outcome of the review is a new emphasis on differentiation of the Neighbourhood Policy, according to the needs and wishes of each partner country. While the policy will continue to offer engagement to all partners, every neighbour is different and has different aspirations. Some partner countries want to progress as far as they can towards the European Union - indeed as far as accession - but others prefer to make the most of other benefits of the Neighbourhood Policy. So it will deliver more for more, in a specific and differentiated way, alongside stronger political steering of our relationship with our partners.
Nevertheless, as both Mr David and Mr Siwiec recommend in their reports, our shared values of democracy, the rule of law and respect for human rights will be at the heart of the revised Neighbourhood Policy for all partner countries. They should find their expression in stronger joint commitments to the elements indispensable to democratisation. I am thinking, in particular, of free and fair elections, freedom of expression and association, judicial independence, the fight against corruption and security sector reform.
As highlighted in both reports, the revised Neighbourhood Policy will also recognise and act on the importance of the civil society. Non-governmental organisations have the expertise and experience to deliver democratic and market-oriented reforms from the bottom up, based on shared values. A thriving civil society gets citizens involved and helps to hold governments to account, so the European Union will complement its relations with governments with much closer engagement with civil society. This is also important at a regional and sub-regional level where, for example, the Eastern Partnership Civil Society Forum has been making good progress.
The forthcoming communication will offer more detail on the approach towards the two sub-regions of our neighbourhood. It will spell out how we see the Eastern Partnership developing further in the wake of the summit under the Polish Presidency. In the south, the Union for the Mediterranean has the potential to make a real difference but, frankly, it has not yet done so, and must be revitalised. Its promise lies in developing concrete economic projects with a focus on employment, innovations and growth. The Union for the Mediterranean Secretariat is best placed to act as a catalyst and bring together states, international and financial institutions and private companies to work on such economic projects.
I would like to mention briefly three other elements brought to light by the review, which will be key to the revised Neighbourhood Policy: first, the role of trade and economic integration to help advance stability and prosperity in partner countries. The most significant vehicle to achieve this is the deep and comprehensive free trade area. A successful DFCTA has a transformative power. Regulatory reforms made by a partner country are encouraged through trade.
Next, the need for improved mobility between partner countries and the European Union since there is no better way to promote European values than through sharing experience person to person. The Neighbourhood Policy will seek improvements to mobility without losing sight of security.
Finally, the desire expressed in the consultation by many partner countries for greater political engagement with the European Union. Closer and more substantial political dialogue across all areas of our relationship will help us resolve difficult issues in a spirit of mutual confidence.
Thank you very much for your attention. I very much look forward to the coming debate and I will take your views on board.
Madam President, Commissioner, ladies and gentlemen, the historic times we are living through demand firm and determined action. Like many of you, we have been watching the events unfolding in the Mediterranean region with a mixture of hope, concern and expectation. I am, however, pleased with the proactive stance that Parliament is preparing to adopt on the review of the European Neighbourhood Policy (ENP) - Southern Dimension, which I hope will lead to a greater EU presence in this area, not only as a customer, but also as a committed partner. The absolute necessity of advocating our fundamental values in our relations with our neighbouring countries must be stressed from the outset. We can no longer acquiesce in our defence of democracy, human rights and, especially, social justice. We can no longer focus on short-term stability at the expense of the best interests of our citizens, of constantly defending them, and of their individual and collective freedom, with a particular focus on women's rights.
In the future, the Union must favour a bottom-up approach to its Neighbourhood Policy. It is vital that this happens. Only greater involvement by local communities and civil society will ensure maximum effectiveness in implementing it. However, I cannot help but voice my frustration: I regret the fact that Parliament and the Commission have not been willing to make the most of this opportunity to differentiate once and for all between the ENP to the east - with countries that could, in the future, potentially become our partners in the Union - and the ENP to the south.
I also challenge the Commission to show, in its review process on 20 April, the ambition that the current situation demands, namely, with a tailor-made Neighbourhood Policy adapted to each state, with clear benchmarks and careful assessment that could lead to a future Mediterranean economic area, incorporating the new democracies of the south.
To finish, Commissioner, we trust that the good atmosphere and cooperation that have characterised work on this subject will lead to Parliament being permanently involved in planning and evaluating this policy.
Madam President, Commissioner, we have reached the final, today, or rather the semi-final, of work in connection with a review of the European Union's Eastern policy. We might say that the Neighbourhood Policy was once designed as a kind of 'consolation prize' for countries which were not going to accede to the European Union. What is the situation like today? What are the countries like which are included in the policy?
It can be said that the policy is a list of successes - different kinds of success - because it is not possible to say in a word what has been achieved in those years by Moldova in comparison with Ukraine and, for example, with the tragic situation in Belarus. It can, however, be said that in these countries, more European values have appeared, more and better law is being made, greater concern for people is in evidence and economies are working much more efficiently - and we have played our part in this. This is the effect of Eastern policy, which today is called the Eastern Partnership.
If we are talking, today, about the fact that we want to conduct a review of this policy, then it is crucial to say that we want to see that these countries, in a variety of ways and at different speeds, are going to move towards our values - towards what the European Union offers them. If it is an à la carte policy, then let those countries show initiative, and let us respond well to those initiatives. We want, to a greater degree, and this is written in the report, to make Neighbourhood Policy something for the citizens, the elite, journalists and young people. We want them to see what our life is like, and that it is worth organising life in the way we do. We want, in the long run, to make it easier to travel to the European Union - we want the visa system to be easier.
Let us also say, as we do in the report directly: yes, this policy needs money. However, the money which the European Union allocates to this should be better spent, should reach those for whom it is intended, and should sometimes bypass states and any state administration which is capable of wasting that money. Finally, let us say something about the conflict. For there is a conflict in this Chamber about the fact that we are not able or do not want to say clearly what the wording is ...
(The President cut off the speaker)
Madam President, always with a smile on your face, Commissioner, from the start of this term of the EP, if not before, we have had a very intensive and lively debate on the urgency of reforming the Eastern and Southern Dimensions of the European Neighbourhood Policy. The need for such reform, which should lead to the interests in these regions being integrated more effectively, has, in fact, become topical and acute; it has become a necessity following the dramatic changes and processes which have unfolded in the region.
The resolution, which was prepared by my fellow Member, Mário David, who is an excellent rapporteur, and which was supplemented by a large number of shadow rapporteurs and Members as the events unfolded, is today a complete document. It emphasises our responsibility to develop relations with the countries in the region on the basis of modern values, democratic freedoms and human rights.
In this respect, it is no coincidence that we, in particular, the Group of the Alliance of Liberals and Democrats for Europe, have, more than ever, emphasised equal treatment of women, recognition of diversity and protection of all minorities. All of this should become an integral part of the policy which the European Union promotes in its neighbourhood in the future, including through its diplomatic service. We must be more efficient when supporting those who are fighting for the same causes in various countries: for freedom, for the right to participate in decision making and for a fair exploitation of natural resources.
The resolution draws attention to the urgent need for more operational financial instruments with which we can support economic development, the modernisation of infrastructure and investment in areas, where they are effective ... where the effects may be somewhat less visible, but which will be felt in the long term, for example, in education, integration of research and academic institutions and the introduction of new technologies.
Finally, it is no coincidence that the resolution calls attention to the urgency of reviving the Union for the Mediterranean with a view to development, a dialogue and resolution of outstanding problems in the region. It is time, ladies and gentlemen, that we opened the box of outstanding issues and frozen conflicts, so that the wave of democratisation can remove any remaining political obstacles on the road to peace, reconciliation and a new development framework in the region.
(The speaker agreed to take a blue card question under Rule 149(8))
Madam President, I wonder if Mr Vajgl has considered the cost to the EU taxpayer of these extra-territorial initiatives proposed in the report and which he is also endorsing?
(SL) Mr Dartmouth, if you are talking about the initiative as a whole, as covered by the report, I think that our investments, at any rate, will certainly be very, very beneficial when compared with the damage that might arise if we do not engage more in this area. This is particularly true of the Union for the Mediterranean where it is evident that we need more elaborate instruments in order to develop some kind of effective policy on the part of the European Union.
Madam President, the Eastern Partnership is still very new. Therefore, it is important for us to evaluate, as we do in this report, whether our Eastern European neighbours have come any closer to the objectives of democratic reform. It is clear that there has been progress in this area, but we have also seen setbacks. For Belarus and also for Ukraine, Russia's autocratic system, which is characterised by a flexible approach to foreign policy and a tough approach to domestic policy, and by oppression and repression, is obviously more attractive and provides more guidance than what the EU has to offer. However, the experiences and the mistakes made in the Union for the Mediterranean, where the aim was to achieve a state of security by supporting despotic regimes, show that we must rely on forces other than corrupt governments.
Our objective of an active civil society based on freedom and the fundamental values of the EU can only be achieved from the bottom up by promoting and supporting the self-organisation of civil society. The Civil Society Forum, founded as part of the Eastern Partnership, is a good start. It is also currently the only body in which the Belarus opposition is involved. Unfortunately, the seats at Euronest will remain empty while there is no freely and correctly elected parliament in the country.
The Civil Society Forum needs our support, as we have described in paragraph 20 of the report. However, it will remain a mere declaration of intent unless we back it up with effective measures. Therefore, I am calling on you urgently to support Amendment 5 tomorrow which provides for continuous financial support and a secretariat for the organisation. Please support Amendment 5 tomorrow so that we can make progress on developing a civil society. This really is an excellent approach. I have experienced myself in Berlin how people can achieve objectives of this kind by working from the grassroots upwards.
on behalf of the ECR Group. - Madam President, the Middle East and North African countries of the Southern Neighbourhood clearly need the EU's long-term political and - where appropriate - financial support. In countries such as Egypt, Tunisia and Libya, we should concentrate our efforts on consolidating nascent democratic awakenings into a lasting legacy of stable, secular and enlightened governance.
In Syria, we should be more supportive of democratic opposition to President al-Assad, who is clearly no friend of the West, as we have seen from his efforts with North Korea to develop a nuclear weapon and his political support for Iran and for terrorism.
Inevitably, the ongoing turbulence demands a refocusing of ENP priorities towards the South. However, this should not happen at the expense of our partners in the Eastern Dimension. Some of those countries have also embarked on a long-term process of democratic transition, openness and reform. It would be perverse to reward them for this progress by denying them the resources and support to maintain their pro-Western trajectory, simply on the basis that the Southern Dimension has more acute need of the EU's attentions now.
On Libya, I strongly support the no-fly zone and the pressing need for regime change. I support recognition of the Transitional National Council and the unfreezing of EU-frozen Gaddafi assets and releasing the money to the Benghazi pro-democracy forces to buy supplies and, yes, even to buy arms. I believe that UN Security Council Resolution 1970 only specifically bans the sale of arms to the Jamahiriya and, therefore, not to the Benghazi rebels, though unfortunately the EU legislation appears to transpose 1970 incorrectly, with a blanket arms embargo.
(The President cut off the speaker)
Madam President, Mr Füle, Mr Siwiec, thank you for devoting yourself to this subject. Parliament's almost unanimous opinion is that Neighbourhood Policy has not produced the expected results. I agree with that. However, I do not agree with the analysis of the causes. The results do not meet our expectations because we have not focused on the interests which we have in common with our neighbours. Instead, we have concentrated on our own interests and on our ideas of how neighbouring countries should develop.
Quite obviously, what we need is a different approach. We need a policy which makes cooperation between both sides a central principle and which respects the sovereign right of the citizens in the partner countries to shape their future without outside interference. The content of the policy must focus on our common European challenges and transform partnership policy into a permanent tool for genuine cooperative discussions and for identifying solutions to joint problems.
We will not make any progress in our Neighbourhood Policy unless we change our views and develop new political approaches.
on behalf of the EFD Group. - (NL) Madam President, in preparation for this debate, I reread the open letter which Svetlana Alexeyivich, certainly the most important intellectual voice in Belarus, addressed to President Alexander Lukashenko. She writes, quote, 'Our people are afraid of a revolution, too. However, nobody wants to carry on living like this anymore. Before the election, the political dialogue in our society had only just begun, but you blatantly nipped it in the bud straightaway. Our country has been paralysed by fear again.' Unquote.
Alexeyivich urged Lukashenko to resume dialogue with the people. Was that perhaps a naïve idea? At the end of the day, in an interview given to the Neue Zürcher Zeitung on 31 January 2011, the writer referred to Lukashenko as holding the entire Belarusian nation hostage and as a dictator with small man syndrome over whom only the Kremlin could exert any real influence.
However, the point is that there is no evidence that Lukashenko is happy to place all his eggs in Moscow's basket. In view of that, the European institutions could provide a strategic opening, despite the current difficult situation. I wish Commissioner Füle much wisdom, perseverance and, indeed, the full support of our Parliament in establishing and making the most of responsible contact with Belarus.
(EL) Madam President, I thank the Commissioner for his comments. It is true that the European Neighbourhood Policy and Eastern Dimension were decisive steps in efforts to deepen relations with our neighbours to the East.
Nonetheless, today, there is an urgent need to give new impetus to this effort. The crisis which has broken out in the countries of North Africa, which are included in the Southern Dimension of the European Neighbourhood Policy, are monopolising international interest, but the Eastern Dimension has faced, and still faces, similar challenges. Events in Belarus are very clearly a message and wake-up call for the European Union in terms of the responsibilities which it must assume in such cases. We need a long-term strategic plan for growth and stability in the region. Consequently, the review of the European Neighbourhood Policy - and the Eastern Dimension - must reflect an assumption of greater political obligation on the part of our partners.
It must be clear from the outset that the promotion of, and respect for, democratic procedures, the rule of law, fundamental human rights and the protection of minorities are important points in evaluating the progress made by our partners. That is why we need clear priorities and quantifiable targets in advance. Of course, this sort of evaluation should not be horizontal; we need to differentiate our relations with our partners, as each country will need to be judged separately in terms of the progress it has made, based on clearly defined criteria.
Democracy and human rights brook no ambiguity; the European Union was founded on the basis of these principles and, therefore, has a moral obligation to maintain them in the future. Within this framework, the review of the European Neighbourhood Policy needs to give new impetus to efforts to promote a substantive political framework for cooperation with our eastern partners.
(DE) Madam President, I would like to say something very briefly in response to my fellow Member's objection about the costs, despite the fact that he has disappeared again. The two rapporteurs, who produced very good reports and whom I would like to thank very much, indicate relatively clearly what the costs would be if we did not have a Neighbourhood Policy. They would be much higher in terms of human costs, if we look at the refugee crisis in the south, but also, of course, in terms of economic and social costs, if we look at all our neighbouring countries in the south and east.
I would like to say a few words about the Eastern Partnership. Other Members will be speaking about the Southern Partnership. It is true that the situation in Belarus is bad, but we must make every effort to contact unofficial bodies, individual citizens, young people and students to encourage genuinely positive and democratic development from the inside out.
In response to Mr Schulz, who earlier said that Belarus and Ukraine were in the same situation, I would like to explain that the differences between them are very great. In Ukraine, we should look at the problems, but also at what is going well and at the positive changes.
A brief comment on the Southern Caucasus, because it is important for us to focus on this area, too. The developments in Azerbaijan, where bloggers and demonstrators are being imprisoned, are alarming. It is shameful for a country like Azerbaijan and for its President to do things of this kind. We are concerned about a possible new conflict between Azerbaijan and Armenia.
I would like to ask Mr Füle to keep a very close eye on this region and to help the region to emerge from the mess it is in and from this conflict situation.
Madam President, I would like to draw your attention to the frozen conflict in the Nagorno-Karabakh region, which is an inseparable part of the Republic of Azerbaijan. Whenever the Neighbourhood Policies or other policies involving the South Caucasus region are being discussed, the territorial integrity of Azerbaijan, and also of Georgia, should always be kept in mind.
Parliament must respect the fact that the Nagorno-Karabakh region is internationally recognised as part of Azerbaijan, although it is occupied by the Armenian military forces and, as we know, supported politically by the Kremlin authorities. This acknowledgement should always be reflected in documents and statements both in Parliament, the Council and the Commission. All initiatives by the EU side to obscure this fact must be discouraged in order to move towards a peaceful and legitimate resolution of the frozen conflict in Nagorno-Karabakh and in the region.
(FR) Madam President, Commissioner, the popular movements in the Southern Mediterranean have clearly highlighted weaknesses in our European Neighbourhood Policy.
As I see it, the problem lies not so much with the Neighbourhood Policy objectives, which are set out in Articles 8 and 21 of the Treaty of Lisbon on promoting and respecting human rights and democracy - which are also social objectives - but rather in our flawed implementation of those objectives. Consequently, we need to learn lessons for the future. This is what is being done in the current work on reviewing the policy. The first issue, which was raised by Mr Schulz, is our ability to provide real and effective support for civil society in all neighbouring countries, irrespective of their importance in terms of trade or strategy, or their political situation.
When neighbouring countries are in a state of transition, this is extremely useful and necessary. It is also undeniably easier than when they are labouring under the yoke of an authoritarian regime, as is the case in Syria, but this is a challenge, an issue, that we need to learn to address effectively. I believe that we will also need to learn to discuss these matters with our partners, not only in forums dedicated to human rights, such as sub-committees, but also at the highest political level. Yet, at the same time, we must ensure that sub-committee agendas do not become disconnected from the situation, as has happened in the past, or fail to feed into other bodies, such as the Justice and Home Affairs Council (JHA).
I support the communication on a partnership for democracy and shared prosperity with the Southern Mediterranean, which I believe is pivotal. It seems to me that we should also add a separate target for social justice and combating inequalities. Naturally, we will also need to rethink our understanding of mobility in the Mediterranean region. I think that the mobility partnership is a positive feature, but we will also need to learn how to promote the benefits of this mobility for individuals who travel between the Northern and Southern Mediterranean and for both the host nation and the country of origin. We will also need to factor these changing movements into basic rights for those who cross the Mediterranean and settle in Europe.
(PL) Madam President, the present discussion is taking place at a time when we are adopting a new approach to Neighbourhood Policy. We would like to bring to a definitive end the times when the concept of stability was used as a bargaining chip, when the concept of stability was used to gain concessions in the areas of human rights and the principles of democracy. Therefore, I would like to take this opportunity to draw attention to the holistic approach to Neighbourhood Policy. Let us not think back over just the last few months; let us also remember earlier events, such as those which have taken place in Belarus. Today, we are stressing the need to uphold the gentleman's agreement concerning the allocation of one third of the funds available as part of the Neighbourhood Policy to Eastern policy. We are not thinking about sharing wealth but about sharing security. This is a matter of fundamental security and the future of cooperation of EU Member States with countries which, in the future, will perhaps also be Member States of the Union.
(FR) Madam President, the Arab revolutions have given rise to a great deal of hope in the countries concerned and beyond. They have demonstrated that democracy and human rights can be universal values.
However, the people of these countries remain very sceptical about the European Union. I can understand that in the light of past history and of the support given to dictators. I can also understand it when I learn that we are incapable of discussing democratic assistance without immediately linking it to an economic approach that ignores the choices made by these countries - and worse, when I see that some governments, including my national government, are still demanding that European aid be conditional on readmission agreements. This is a strange understanding of mobility.
Commissioner, I wonder whether we could not give a strong signal with regard to Tunisia by calling for a moratorium on the country's debt until a democratically elected government has been put in place, which is due to happen in July. I would also suggest that we should help them to audit the debt and to cancel the illegitimate debt which benefited the Ben Ali-Trabelsi family at the expense of the Tunisian people. I would like a detailed answer to my question, Commissioner.
(EL) Madam President, I consider that Commissioner Füle is handling correctly the question of supervision of the European Neighbourhood Policy, the scope of which extends to 16 States, from the underbelly of Africa to the underbelly of Russia.
However, the European Neighbourhood Policy has been tested by recent developments in the Arab world, which have highlighted the dissatisfaction of the people with their autocratic regimes and, at the same time, the failure of the economic and social reforms in these countries supported by the Union. The autocratic regimes in Libya, Tunisia, Egypt and other countries have been in place for years and we cooperate with them. Now, all of a sudden, we are taking action against them. We therefore need to review the European Neighbourhood Policy strategy by promoting democracy and human rights and controlling planned financing. The main factor that needs to be evaluated correctly is that young people in these countries are more educated and, at the same time, unemployed; unfortunately, 7 400 000 European citizens are in exactly the same position.
Madam President, developments in the Southern Neighbourhood have provoked a lot of criticism of the EU Neighbourhood Policy as pursued so far. We should be critical, of course, but we should also be fair.
The Neighbourhood Policy has contributed a lot to the development of relations with those countries - and not only with those countries but also with their societies, which will be one of the main issues now to be added to the review of Neighbourhood Policy. These developments, to some extent, follow the engagement of the European Union with those countries. So, in that respect, we need to review this policy, and to adapt it, but we should not simply criticise what has been done so far. As such, the EP reports are an important contribution to the ENP review and I hope they will be taken into consideration by the Commission.
I would like to warn against the attempts to oppose East and South, not only as regards refocusing attention, but also, maybe, as regards reallocating funds and resources. We have to be very careful on this and to take into account the fact that, on the one hand, of course, the challenge is to assist democratic processes in Egypt and Tunisia, and to support democratisation in the South, but it is also to preserve the peace in the Southern Caucuses, for example, and to contribute to the peaceful solution of frozen conflicts and to consolidate democracies.
(FI) Madam President, it is very important that, in addition to the Southern Neighbourhood Policy, we should also be talking about an Eastern Neighbourhood Policy. There are very many internal administrative problems associated with it, and the administration of Russian programmes, at least, should be transferred to the DirectorateGeneral for Regional Policy. The reason for this is that the authorities administering the programmes would be able to revise them to reflect more particular regional features and conditions. This would also be a way to guarantee their continuity.
We have to remember that this change would not, in itself, require any special amendments to the legal basis of the programmes or the EU budget. It would instead be more a case of an internal decision on the part of the Commission. At present, there are very many problems within these programmes, and we should effect some structural changes to them. This would constitute a clear message, and I hope that the Commission will also do what it can to back this decision.
(PL) Madam President, European Neighbourhood Policy and, as part of this, the Eastern Partnership, is a key area and challenge for the European Union. It is an important political framework for strengthening relations with the partner countries - countries with which we should be moving towards economic and political integration. In the case of Ukraine, this process should end with the prospect of full membership of the European Union, of course, following fulfilment of the Copenhagen criteria, and for this, it is essential for there to be greater political commitment from the authorities in Kiev.
Let us not forget the Europeans in Belarus, a country with a civilisation similar to our own, but one which is kept closed by the Lukashenko regime. Let us do everything we can for Belarusians to see that Europe remembers them and supports their endeavours to gain democracy. We can give real expression to our efforts by cutting the costs involved in obtaining Schengen visas, facilitating people-to-people contacts between Belarus and the rest of Europe and supporting community and civic initiatives in Belarus. By facilitating travel and contacts between the Union and Belarus, we can undermine the Lukashenko regime much more effectively than with dozens of statements or resolutions. Finally, I would like to point out that in many countries included in the Neighbourhood Policy, there are still serious problems in the area of respect for freedom of expression, particularly in the media, freedom of association and freedom of assembly. As a Parliament in a free Europe, we must ...
(The President cut off the speaker)
(CS) Madam President, I hope there is no one here from the countries of the Eastern Partnership, as they might think, on the basis of our numbers here, that we are not interested in the Eastern Partnership. I, too, would like to stress the importance of, and the need for a debate on, the Eastern Partnership.
It is important because the area to the East of the borders of the EU offers business opportunities which are irreplaceable in terms of maintaining the competitiveness of the Union in the coming decades. The area also represents a vast wellspring of culture which plays a part in the creation of European traditions and without which it is not possible to understand European identity. A debate on the Eastern Partnership is also necessary due to the fact that it is not entirely clear that we all accord the same importance to this project. All of the multilateral initiatives connected with the Eastern Partnership - democracy, stability, economic integration, energy security and contacts between people - are undoubtedly useful, both for the EU and for the six neighbouring states. Confusion has been caused by the statements of some politicians, who talk of a Black Sea synergy or of a democratic buffer zone. At this point, the Eastern Partnership ceases to be an instrument ...
(The President cut off the speaker)
(SK) Madam President, the credibility of the European Union as a global political player also depends on its ability and will to promote development and reforms for the stabilisation of neighbouring countries. The EU's cooperation with the countries of the Eastern Partnership creates an opportunity for these countries to make political progress towards the values of freedom and democracy. In view of the varying political development of the individual countries, however, the EU must apply a variable approach and provide more help and EU resources to those Eastern partners that are prepared to go further and faster in fulfilling their obligations.
We could do more to encourage Ukraine and Moldova, in particular, to make headway in negotiations and to try and reach agreement on a broad and comprehensive free trade zone. In my opinion, we should also continue negotiations with Armenia, Azerbaijan and Georgia. Belarus will have to find a form of communications appropriate to the political situation. The inhabitants of the country must not, however, become hostage to their political representatives, who have decided to implement their own version of democracy.
(NL) Madam President, today, we are laying down an important foundation for the development of the European Neighbourhood and Partnership Instrument (ENPI). I would highlight just one point here, a specific point for the Commissioner on the programmes for external borders, the cross-border programmes.
We have 15 programmes with a budget of EUR 1.1 billion. However, we keep hearing from all sides that they are not going well. Development has been slow. Flexibility is very limited and I understand, from what I have heard today, that the Polish Presidency intends to tackle this. The Poles really want to move forward and see if any changes need to be made to bring these programmes back to cohesion, to Objective 3, the INTERREG approach, which we have been familiar with for years.
My question to the Commissioner is: how are you going to address this? Actually, according to the ENPI Regulation, you were already supposed to have carried out an evaluation last year. I have not seen the documents pertaining to that. How are you now going to incorporate this into your publications in May and are you perhaps willing to hold a hearing, in conjunction with this Parliament, where we could invite the people most concerned and hear about their experiences? I have a feeling that some things really need to be modified.
(IT) Madam President, ladies and gentlemen, with this review of the EU's neighbourhood policies, we are setting forth on a journey that will not end any time soon. The events in the Mediterranean signal a process of profound change and they will have lasting consequences, not only for the countries of the region, but also for Europe.
We must be aware that the transition to full democracy will not be easy and that these transitions are accompanied by many risks and uncertainties. For this reason, there are numerous things we must do and these will take time. Europe's response must be characterised by a strategy based on immediate and long-term actions.
We must facilitate access to European markets and allow greater mobility. We should organise a conference to explore the possibility of cancelling or renegotiating the debt of these countries which have chosen the road to democracy; we must make adequate financial resources available and provide assistance to the democratic process by strengthening parliamentary institutions and political parties, ensuring the full participation of all citizens. This should all happen within the framework of a revitalised Euro-Mediterranean dialogue.
At stake is the strategic, political future of Europe. I believe that Europe must understand that we have to work to the east and the south, but right now, there is a special priority to the south. These policies need fundamental change; we must finally open a new chapter.
(PL) Madam President, the Eastern Dimension is one of the most important areas for the European Union's development under the European Neighbourhood Policy. It includes such countries as Ukraine, Belarus, Moldova, Georgia, Azerbaijan and Armenia. The Union has very important economic and financial interests in these countries, and these should not be forgotten, but most importance of all should be attached to matters related to energy. It is through some of these countries that alternative energy routes to Russian pipelines, such as Sarmatia and the Nabucco gas pipeline, may be built. In order to strengthen cooperation between the countries I have mentioned and the European Union, the EU trade area should be liberalised, which would allow more business to be done and would bring these countries closer to the European Union, and the Union is, after all, already the biggest economic partner of these countries today. Ultimately, of course, we should think about a free trade area, which would naturally bring us together in a particular way. Finally, we must not forget about easing visa obligations, stepping up people-to-people programmes and giving financial support to exchanges of young people from countries in the Eastern partnership with young people from the EU.
(PL) Madam President, Commissioner, we would all like European Union policy to be effective, but for it to be effective, it must be fully consistent both in terms of the Eastern Dimension of Neighbourhood Policy as well as the Southern Dimension. As for the Eastern Dimension, I would like to draw particular attention to what are known as frozen conflicts, to the situation in Moldova and, in particular, to the situation in Transnistria and in Nagorno-Karabakh, and I would also like to say a few words - particularly as I am the standing rapporteur to the European Parliament for Georgia - about the situation in Abkhazia and in South Ossetia.
A consistent European Union policy is needed on these matters today. A consistent Union policy must mean shared as well as consistent, a policy which is identical both as followed by the European institutions, including the High Representative in particular, and other members of the European Commission, and also by the Member States. We must speak with one voice to Russia's leaders, today, and tell them they are not meeting the commitments they made in 2008 and, for example, that the European Union Observation Mission should be given access to Abkhazia and South Ossetia as quickly as possible.
(PT) Madam President, the popular uprisings in North Africa reveal the errors of European policy and diplomacy guided by a supposed realpolitik, which has supported dictators and devalued aspirations for freedom, justice and opportunity for all human beings.
As a result, the EU has redefined its priorities for the European Neighbourhood Policy (ENP) to the south. I agree with the new orientations, dubbed 'the three Ms': 'money, market access and mobility'. I do so, however, on the understanding that the support that we offer to our neighbours must be conditional upon a demonstration of political will and concrete progress in democratisation processes. There is no democracy without political parties. Supporting the training of democratic political forces in terms of funding and organisation should therefore be a priority, as this will empower the young people and women who bravely began the Arab Spring.
In societies still dominated by the state's religious outlook and run along patriarchal lines, the cornerstone of any truly democratic change will be based on the participation of women and respect for human rights. This must be a fundamental orientation of EU political support for the Southern Mediterranean.
Finally, the EU should also promote the involvement of all emerging players in the political dialogue, including parties with religious agendas, such as those associated with the Muslim Brotherhood, who should not be isolated but rather invited to play the democratic game.
(PL) Madam President, for the policy we are discussing to bring the expected positive result, it will need to have money. We should, therefore, stick to the gentleman's agreement over a one third to two thirds division of the money available. This is necessary to be able to pursue the policy effectively. Secondly, we need a clear diagnosis of the situation. Therefore, comparisons must not be made of Belarus, which is controlled by a clear, transparent and one might say clinical example of a regime, with Ukraine, which is struggling with the problems of democratisation. Thirdly, such a policy offers the prospect of membership to countries which are trying to achieve it. The clear perspective of membership helps to create a self-fulfilling prophecy, and if societies and those who govern these countries have the impression that full membership of the EU is an attainable goal, then it will certainly be more likely to be achieved.
(ES) Madam President, Commissioner, I regret the Council's absence in today's debate. With regard to the Southern Neighbourhood, I shall make three points. Firstly, the European Union must support and facilitate the processes of democratic change. In the past, neighbouring authorities used their concerns over stability as a way of justifying their inaction.
Secondly, I wish for economic prosperity for our southern neighbours; this requires a great deal of reforms, investments, and financial and economic aid, as well as trade, not just with the North, but also South-South trade, which is currently non-existent.
I am concerned about the line being taken by the Commission and the High Representative, Mrs Ashton: in an article published in The New York Times on 18 March 2011, she appears to be advising those countries to specialise in agricultural exports to European markets. I disagree. Commissioner Füle is well aware of this, although he seems to be shaking his head. These countries need diversified economies and agriculture. I repeat: diversified. They also need to attend to their domestic food needs and not restrict themselves to a few export products which, in addition, cause concern for European farmers. We therefore need common sense and prudence on this issue.
Thirdly, we need to revitalise the Union for the Mediterranean (UfM) and its projects, which can help in the economic modernisation of the Mediterranean countries. Unfortunately, the UfM is still in deadlock, there is no General Secretary, and it cannot continue to be hijacked by the lack of progress between Israel and Palestine.
Ladies and gentlemen, we are facing a major challenge.
Madam President, the EU Eastern Neighbourhood could prove to be the best test for EU foreign policy. The Union needs to abide by its own legal framework and particularly the EU security strategy, which underlines 'the need to have a wealth of well-governed countries on its border'. It should also implement this in its own comprehensive strategy in order to bring about positive change.
However, the most serious impediment for the formalisation of the ENP to the east remains the unresolved conflicts in Transnistria and the South Caucasus, which are the root cause of the region's instability and political and economic problems. It is enough to mention today's blast in Transnistria, which severely damaged the gas pipeline.
There is an urgent need for the EU to support conflict settlement efforts, including through direct mediation, confidence building and humanitarian assistance to the millions of IDPs and refugees. That is why the EU should ensure that its considerable financial and technical support in the region is accompanied by a reinforced political presence and a well-defined conditionality.
(PL) Madam President, Commissioner, I would like to begin by congratulating the authors of both reports and, in particular, the author of the report on the Eastern Dimension of Neighbourhood Policy, Mr Siwiec. These congratulations are not offered simply out of courtesy. They come from my sincere conviction that at last we have reports which show that European Neighbourhood Policy should, to a much greater extent, be based on values which, for us, are the most important: respect for human rights, freedom of the media and democratic governments.
I will repeat what I said here in this Chamber on Monday: the lesson of the events in North Africa and the Middle East proves that the people who live there, particularly young people, are not only demanding more bread; they are also demanding greater freedom and more respect for their rights as citizens and people. The same is true of our neighbours in the East and, in particular, in a country which is an immediate neighbour of the European Union, Belarus. I would like to tell you about the scandalous events which have taken place this afternoon in Grodno in Belarus, where a journalist, Andrzej Poczobut, who is accused of insulting the President in articles written for the international press in connection with his work as a journalist, has just been arrested by the KGB to prevent him from talking to us, Members of the European Parliament, at tomorrow's sitting of the Belarusian delegation. These are scandalous practices. European Neighbourhood Policy should help us prevent situations such as the one which occurred this afternoon in the case of Andrzej Poczobut.
(SV) Madam President, I am grateful that the Commission has chosen to present this review of the European Neighbourhood Policy's Southern Dimension. It is certainly needed. We need to acknowledge that Europe has met dictatorships with tolerance rather than with tough demands for democracy. That has cost us in trust for Europe. We therefore need a new policy, a policy that will help to rebuild these countries after decades of misrule. Europe can do a great deal in this respect, above all, as the region's most important trade partner. The best approach would probably be to invest precisely in this rebuilding and trade in order to regain the trust that we have lost. I am therefore pleased that the Commission is talking about the trade dimension in this communication - that we should increase market access for our North African neighbours in order to help them to use trade to bring them prosperity.
However, it is currently the European customs barriers, particularly in the agricultural sector, that are a major obstacle to development. Take, for example, the minimum prices of agricultural products that mean that the more efficiently that fruit and vegetables are produced, the higher the duties are that have to be paid on them. That is an obstacle to development and prosperity. I would therefore like to propose that the first step the Commission could take is to give those countries in North Africa that have begun the journey towards democracy free market access in Europe. That is something we did for the Western Balkans following the war in Yugoslavia, and why not learn from this example? We are building Europe's prosperity on free trade in Europe, so why not help our North African neighbours to build their prosperity on free trade with us?
(EL) Madam President, the European Neighbourhood Policy is, without doubt, a successful policy. However, we need to make it more dynamic and more effective. The adverse economic climate we face at the moment should not be used as an alibi or pretext for failing to strengthen it still further. This should apply mainly to its Southern Dimension.
This is now urgently needed in the wake of the recent dramatic developments, the recent dramatic incidents in North Africa. These societies need our support; they need our essential but discreet support and I stress the word 'discreet' for obvious historic and political reasons. We need to support civil society in these countries, its democratic action and its demand for more freedom.
In addition, we must not forget that the Mediterranean is turning into an immigration time bomb; this is another reason for us to support stability, democracy and growth in these countries through the Neighbourhood Policy.
Madam President, I would like to congratulate the Commissioner on the communication on partnerships, which adopted a quick and far-sighted approach.
We are seeing a redesign of the Neighbourhood Policy and the Commission is the guardian of the holistic approach. I find it fatal to oppose the Southern neighbourhood and the Eastern neighbourhood. We are redesigning, and while there is good news about what is happening in the South, the importance of this redesign and rethinking goes beyond the South. It also includes the East. We should move from government-related or oriented policy towards society-oriented policy, and from short-sighted economic interest policy towards human rights and democracy-oriented policy. We should become, in our policy, generous towards societies and much more demanding and severe towards governments. Also, we should not mix up status quo with stability. We should move into a kind of transitional approach.
Building this new paradigm for a Neighbourhood Policy brings with it the necessity to change the Eastern policy in the same direction. We should pay equal attention to both South and East. There should be symmetric financing, as there is a false dilemma in opposing both, and it should be smart financing. There is structural under-financing here. Each year, we are paying to the Neighbourhood Policy countries 20% of what we are paying to the rest of the world. I know how difficult it is to talk about financing today. But this policy has to be redesigned and that also requires additional financing.
Madam President, at this time, it is important to consider carefully, and strike the right balance between, both the European Neighbourhood Policy factors. The ENP should become more flexible, proactive and optimised. If we want to create an area of stability, shared values and progress surrounding in Europe, we should, firstly, no longer limit ourselves with predefined quotas. Financial assistance should be balanced according to political involvement and the will to move closer to EU values, freedoms and standards. It should be result-oriented and tied to objective and clear criteria on democratisation and the progress achieved in reforms.
Secondly, we should consider creating a rapid reaction tool within the ENP for prompt and flexible response to political changes in partner countries, as has happened recently in the Southern neighbourhood.
Thirdly, the attractiveness of EU assistance is also important. The simplification of EU fund allocation procedures and active sharing of expertise by the Member States at the early stages of programming would be an additional incentive.
(RO) Madam President, I come from Galaţi, a Romanian city situated at the European Union's border with the Republic of Moldova and Ukraine. This is why I am going to mention specifically the review of the Eastern Dimension of the European Neighbourhood Policy. I must stress its importance both to the implementation of the European Union strategy for the Danube region and to the European Union's energy security.
I call on the Commission and Member States to launch a comprehensive European Union strategy for the Black Sea and to provide sufficient financial and human resources to implement it effectively. I welcome the accession of Ukraine and the Republic of Moldova to the Energy Community Treaty, which will make an important contribution to achieving the Union's energy security objectives and to these countries' security.
On the subject of the Union's priority energy projects, I should emphasise the importance of the Southern Gas Corridor. I think that the Nabucco gas pipeline, along with the Trans-Adriatic Pipeline, the Pan-European Oil Pipeline, the Turkey-Greece-Italy Interconnector or the ...
(The President cut off the speaker)
Madam President, I do support the European Neighbourhood Policy as a meaningful political framework for strengthening democracy in both the Eastern and Southern Dimensions, but I have now asked for the floor in order to pose the following question to all of us: whether the European Union's moral right to show third countries the way towards real democracy is well justified.
Both motions for resolutions recall such ENP values as democracy, the rule of law, and respect for human rights and fundamental freedoms, including the freedom of the media, the independence of the judiciary and the fight against corruption. Is the European Union itself a champion in all these fields, taking into account, for example, the situation of the media in Italy and Hungary, mass statelessness in Latvia and Estonia and the suspicion of corruption in our Parliament?
I hope very much that we will maintain a ...
(The President cut off the speaker)
Madam President, neighbourhood is the key word here. Even in private lives, having good neighbours is a great asset to anybody. A good neighbour is a person who is friendly, does not interfere unduly with one's affairs, but is willing to extend the hand of friendship in time of need.
That is something that the European Union should practise as a policy. It is easy enough when your neighbouring countries are equally friendly and stable and democratic. If they are not, then one has more of a problem.
The suggestion that we should engage with civil society, particularly in these countries, is a very good one. My colleague, Mr van Nistelrooij, pointed out that we are spending EUR 1.1 billion on border activities and that we need a more cohesive approach. I agree with that.
Also, the suggestion that we should have regular hearings, especially with civil society from undemocratic regimes, is a good one, so that they can hear what we have to say, and we can hear directly from them.
(FR) Madam President, Commissioner, in your description of the outlook for the European Neighbourhood Policy in the Southern Mediterranean, you referred to potential catalysts. However, you forgot to mention one group, to which I myself belong. In Europe, people like me -immigrants and the children of immigrants - who come from the area that was once colonised by Europe, are still stigmatised. Yet we are, and we could become, human resources: influential mediators between north and south at this historic time.
Commissioner Füle, what are your thoughts on that option? Will you take it into consideration?
(LT) Madam President, the review of the European Neighbourhood Policy is one of our most important tasks. The events in Egypt, Tunisia, Libya, Yemen, Bahrain and elsewhere are remorselessly breaking down many stereotypes in our minds: that most people in the Middle East or North Africa do not care about human rights, and that they are used to living under dictatorial regimes. The revolution in the Arab world has shown this to be a fallacy.
A few weeks ago, I visited Egypt on the day the referendum was taking place in the country on amendments to the constitution. Everyone we met talked about freedom, justice and democracy. Most stressed that they need a different kind of support from the European Union. Support is needed to strengthen civil society, establish political parties and defend human rights, so that future parliamentary and presidential elections are democratic, free and fair. The democratic processes taking place there are very fragile and vulnerable, and we must help them in a timely manner.
Member of the Commission. - Madam President, I appreciate one very important element, namely, that we, the Commission and Parliament, are approaching the review of our Neighbourhood Policy in parallel. It is not a situation, as with many other policies, where we come here with a product that has already been finalised and then have a discussion. We entered into the process some time ago and, through interaction, we have been able to take a number of Parliament's good ideas on board already and to explain a number of our ideas. The long list of speakers who have made a number of valuable suggestions and asked good questions is proof that this approach was the right one.
In the Lisbon Treaty, which was also agreed and voted in this House, we set high ambitions. We agreed to have the European Union as a global player. Catherine Ashton, Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy, and I are both of the opinion that we could hardly deliver on this expectation without, first of all, playing a truly constructive role in our neighbourhood and that we could hardly play such a role without addressing the challenges of our neighbourhood, including the protracted conflict.
It was with that in mind that together, we started the review process in June last year. At that time, our ambitions were, firstly, to reflect on the new instruments brought in by the Lisbon Treaty. There are big changes with regard to external action with the substitution of the six months' Presidency and its priorities in external relations by the consistent and coherent policy that is guaranteed by a person with a dual role, combining the CFSP Community instrument, and also having for the first time capacities in the External Action Service. Embassies have also been upgraded in order to represent not only the Commission but also the European Union. These are huge things.
I know that there are a lot of challenges, questions and even criticisms here and there, but I am confident that these changes will deliver on a more coherent EU policy on external action. We wanted that to be reflected in our Neighbourhood Policy. We also wanted to do one of the important things that we sensed was missing. Looking at neighbourhood, we were lacking the feeling of ownership of these countries in the Neighbourhood Policy. Some of our partners were saying that the Neighbourhood Policy had been imposed on them and that they had actually never been consulted. So, they believe that their views were not being taken into account and that there was one scheme that was being applied to all, without taking the specificities into account. But then the Arab Revolution came. It has offered us a mirror - which, I think, was very much needed - for asking important questions, such as how ready we are to complement the aspirations of emerging democracies, how far we are ready to go to deal with the situations like the one we face in Libya, and how long we should make compromises here and there and associate stability with autocracy, accepting that we have not always had the values in the same place as our interests.
Our communication of 8 March was an attempt to answer some of those questions - to be absolutely frank with you, the easy questions - because we have actually answered only those that related to the emerging democracies. We left the more difficult questions for the strategic ENP review. Many of them still need to be answered.
In that communication of 8 March, we defined three basic pillars, which you will also see reflected in the strategic review. The first one supports the democratic transformation and institution building in our neighbouring states. In the second, the focus is on the relationship with societies and support for civil societies. The third gives support to inclusive and sustainable growth among our neighbours.
Many countries in the South are changing, change which is not limited to those countries but to the whole region. They are also changing us and the way we react to the situation - the way in which we will proactively react and pursue these new phenomena in our neighbourhood. It will have repercussions in the East and there is a lesson-learned process in our joint thinking with our Eastern partners. This reflection on the East is not taking place at the expense of the South and the events in the South and our current interest and focus on the South are not at the expense of our interest in the East. The ENP review process will strengthen the need for a balanced approach to our neighbourhood, whether it is the East or the South.
There is a new momentum to substitute, sometimes, preferred real politics in our neighbourhood by an ambitious and much more proactive policy based on our values. There is also a momentum to be clear on what we want to achieve with, or through, the instruments of the Neighbourhood Policy. A couple of years ago, we referred to the peace, stability and prosperity zone. It is an important concept, which is still valid, but the partners want more. In the East, some of them are very clear as far as European aspirations are concerned. Those in the South want to have a more institutionally defined framework for economic integration. Should we shy away from offering our thoughts on these issues? I do not think so. I think we should make it clear that the Eastern Partnership is not a way to keep EU membership from the countries in the East but it is a way for them to build more of the European Union inside their countries. I think we need to make an offer to those most advanced countries in the South - a kind of framework for them to be a part, not of decision making, but decision shaping.
Do not expect a very technical straightjacket for bilateral relations with our neighbours. Expect only very few, but very clear and very important benchmarks. Expect, as a result of this ENP review, a flexible and individually tailored structure and an interaction which works well between political steering on one side and our programmes and technical and financial assistance on the other.
It is not going to be an easy process. No change is easy but, compared to its predecessor, this is to be an ongoing process where the review capabilities or, if you like, a capacity for feedback or a reality check, will be an important quality incorporated in this review of the ENP.
Many of you talked about money. The higher our ambitions are, the more resources they will require. The logic here is very clear. But is it only about money? Absolutely not. It is also about our creativity, our coherence, taking seriously the interests of our partners and being ambitious as far as opening our trade market and tackling the mobility issue are concerned.
The Jasmine Revolution was very much about dignity and equity. Let us then turn these two issues - dignity and equity - into the principles our policy will be based upon. Parliament has a very important role to play in this regard.
I have received two motions for resolution tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 7 April.
Written statements (Rule 149)
in writing. - All European countries which fulfil the EU accession criteria should have the prospect of EU membership. The ENP Eastern Dimension should clearly value this underlying principle as such, and ensure that our neighbours in Eastern Europe will be able to concretely see a reliable prospect of future membership.
The strongest incentive for democratic and political reforms and creating civil society is, and will remain, the prospect of EU membership. While future applicants should do their homework in full, the EU has to prove without any doubt that our commitment to enlargement remains valid and credible. To strengthen this credibility and to diffuse any doubts about double standards, the EU should make it absolutely clear that relations with our Eastern neighbours must be grounded, first and foremost, on democratic values, respect for human rights and the rule of law. As each country should be assessed on its own merits, the basic values must be equally respected in every country, notwithstanding concrete economic and political interests of particular Member States. The same principles should be applied to relations with Russia, where the rule of law and human rights situation is worse than in most ENP countries.
I have to confess that I was quite amazed on reading the resolution proposed by the Committee on Foreign Affairs. The bracketing of the demonstrations in Belarus, where the so-called protesters receive much support from abroad, with the storm of revolt in Egypt and Tunisia caused by rising food prices and unemployment, is quite beyond my understanding. In my opinion, the absurd conclusion is typical of the absurdity of so-called politicians. Mr Siwiec clearly did not notice the demonstrations involving dozens of deaths in the monarchies of the Arab world, or the war in Libya. That is clearly just as it should be. In point 12, there is no statement on the negative developments in Moldova. Some Members from the Group of the European People's Party have become so enamoured of Yulia Tymoshenko that a Ukrainian government without her seems undemocratic, despite the fact that the government has managed to improve the economic and political situation of the country substantially over the past year. In my opinion, the call in point 13 for multilateral support for the development of democratic parties in Belarus constitutes direct intervention in the internal affairs of another state. It is a pity that we do not see similar efforts to develop democracy in EU states such as Hungary, for example. I consider point 52 of the resolution to be another gross impertinence, in the same way as the support for various subversive activities such as Belsat or Radio Russia and European Radio for Belarus. It reminds me very much of the Cold War period, as we know it from the history books.
In today's debate in the European Parliament, we have held a further discussion about the Eastern Dimension of the European Union's Neighbourhood Policy. We must not forget that its objective should be a strengthening of relations between the Union and its Eastern neighbours, particularly with Ukraine, by the promotion of all kinds of civic, social and economic initiatives. The young citizens of Ukraine expect support from the Union's Member States and, most of all, they want the borders to be opened so they can move freely between countries, study and develop their passions and interests. It is very important to ensure better implementation of agreements on simpler visa procedures and an EU-Ukraine free trade area. We should also extend the stipend system for students from the Eastern countries of the European Neighbourhood Policy and encourage them to engage in greater social and political activity.
I welcome the joint discussion on the two reports on the European Neighbourhood Policy, insofar as we need to adopt a consistent approach to our neighbours in both the south and east. I want to stress, first of all, that it is counterproductive for us to make both geographical regions compete with each other. This is not about a competition for resources, but about channelling resources efficiently to those partners which make progress in relation to the common criteria forming the basis of our Neighbourhood Policy. I am thinking, in particular, about respect for human rights, democracy and the rule of law. This is why I believe that we need to be brave enough to acknowledge the positive results achieved by our Neighbourhood Policy, as in the case of Georgia and Moldova, but also the adverse developments, as has happened, unfortunately, with Belarus or Ukraine. Differentiation must be the basic criterion, which also applies to the Southern Neighbourhood. On the other hand, our demands in terms of our European partners' respect for the Union's common values must be consistent and very high.
When we review the European Neighbourhood Policy, it is important to assess the impact of this policy on migration. No Neighbourhood Policy can be fully effective in this area without tackling the causes of instability that trigger migration.
This entails regional cooperation, potentially via bilateral agreements, with both the countries of origin and with transit countries. We must cooperate with transit countries and with countries of origin for migration so as to prevent surges. We must help the migrants' countries of origin to democratise and attain good governance by giving them access to our values and our experience.
With regard to the European Neighbourhood Policy, we need an economic agenda which can increase levels of employment and trade agreements that can generate real, market-driven, economic development. Commissioner Füle and High Representative Ashton support, with the 'more for more' formula, the concept of conditions for aid which aim to reward the countries most active in terms of democratic reforms and respect for human rights. This approach should be encouraged, as it is consistent with our values, effective for development, and does right by European taxpayers.
In the wake of recent events in south-eastern Europe, we must revise the European Neighbourhood Policy in relation to the southern partner countries by providing the means and assistance necessary for a genuine democratic transition and establishing the foundations for deep political, social and institutional reforms. It is important that the policy review give priority to the criteria of an independent judiciary, respect for basic freedoms, including freedom of the media and the fight against corruption, but it is also necessary to reconsider and to examine carefully the EU's Mediterranean strategy in order to strengthen political dialogue and to support all democratic and social forces.
The crisis of the Arab world has demonstrated that the direction pursued so far in the Neighbourhood Policy has failed. Financing instruments must be made more transparent, and a result-oriented approach must be applied during the disbursement of aid. This also holds true with regard to the Eastern Dimension of the policy. The European Neighbourhood Policy of the future must be founded on cross-border relations between people; this particularly applies to the Eastern Dimension, as the countries involved in the Eastern Partnership also have the prospect of obtaining candidate status. The matter of the mutual visa exemption between Ukraine and the EU should be treated pragmatically and should not be used to exert political pressure. The Ukrainian Government has much work to do in the area of reinforcing human rights and democracy. However, the last people we should be punishing for this are the Ukrainian citizens. If the European Council supports the Belarusian citizens while imposing sanctions on Belarus, it should not apply a different standard to Ukraine either. Granting visa exemption as soon as possible - hopefully still in this year - could lay the foundations of the economic trust required for creating a free trade area. I trust that the Polish Presidency will treat this matter as a priority. It is unfortunate that the Eastern Partnership summit could not take place during the Hungarian Presidency. Hungary could have treated the EU's partners in the eastern neighbourhood far more objectively than the Poles, who, due to their historical experience, have been pursuing biased policies in several relations over the past years.
in writing. - The European Neighbourhood Policy should remain European, not French, Romanian or Polish. A distinction between neighbours in the South and in the East, followed by a transfer of funds from East to South, could benefit the agenda of a sponsor state, but it would put an end to the European Neighbourhood Policy. The pressure brought to bear by France to fund the South while starving the programmes for the East could set an unfortunate precedent. Europe should deal with its neighbourhood, and not with prioritised neighbours. A transfer of funds from East to South would send a disastrous signal to our eastern partners. It does not make sense to support democracy in the South by weakening it in the East. The European aspirations and democratic values of Eastern partners could be further damaged by an impulsive visa liberalisation policy. There is no place for a 'Russia first' policy in this domain. Russian citizens have a right to free travel, but not before our partners in the East. Granting a visa-free regime to Russia would transform the Russian passport into a golden document sought after in Georgia, Moldova and Ukraine. It would internally destabilise these countries. I insist that the EU should seriously consider these problems.